Citation Nr: 0609933	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:  American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant had active service from August 1974 to May 
1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case returns to the Board 
following a remand to the RO in December 2003.  


FINDING OF FACT

There is no competent evidence of a left ankle disorder in 
service, or within any applicable presumptive period, and the 
evidence is against a finding of a nexus between any 
currently diagnosed left ankle disorder and the appellant's 
period of active service from August 1974 to May 1992.  


CONCLUSION OF LAW

Service connection for a left ankle disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).   

In this case, the veteran has been diagnosed as having 
degenerative arthritis of the left ankle.  However, there is 
no evidence of arthritis within one year after the 
appellant's separation from service in May 1992.  Therefore, 
the presumption of service-connection for chronic disease is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Considering the claim on a direct basis, the Board finds that 
it must be denied.  Although the appellant was treated for a 
left ankle sprain in service in April 1983, there is no 
evidence in the record of a chronic left ankle disorder in 
service.  No other treatment was noted in the appellant's 
service medical records, discharge examination, or post-
service medical records.  Therefore, service connection may 
not be established based on chronicity in service or post-
service continuity symptoms first seen in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

The Board further finds no competent evidence of a nexus 
between the appellant's diagnosed left ankle disorder and his 
period of active service.  Boyer, 210 F.3d at 1353.  
Specifically, in a report dated September 2005, the VA 
medical examiner specifically stated that the appellant's 
current left ankle disorder was less likely as not (less than 
50/50 probability) caused by or a result of the left ankle 
sprain sustained in service.  Similarly, none of the 
appellant's other medical records reveal any evidence linking 
the left ankle disorder to service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board acknowledges that the appellant has expressed his 
personal belief that his left ankle disorder originated 
during service.  However, there is no evidence that the 
appellant is trained or educated in medicine; therefore, he 
is not competent to offer an opinion as to the etiology of 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The Board finds that both service and post-service medical 
records provide evidence against this claim.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for a left ankle disorder.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the VA's 
duty to notify the appellant of the evidence needed to 
substantiate his claim.  That is, by letters dated September 
2002 and March 2004 (resent in September 2004), as well as 
information provided in the October 2002 rating decision, 
December 2002 statement of the case, and November 2005 
supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate his claim 
and explained what evidence it was obligated to obtain or 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the November 2005 supplemental statement of the 
case includes the text of the regulation that implements the 
notice and assistance requirements.  

The Board also observes that the RO provided initial notice 
in September 2002, before the adverse determination on 
appeal, see Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), and, in the March 2004 letter, requested that the 
appellant provide any evidence in his possession that 
pertained to his claim. 38 C.F.R. § 3.159(b)(1); Pelegrini, 
18 Vet. App. at 120-21.  Thus, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has secured the 
appellant's service medical records, including a September 
2005 VA examination and all available VA outpatient treatment 
records through October 2005.  The appellant has provided 
some medical evidence and service records.  There is no 
indication that additional pertinent evidence remains 
outstanding.  The Board is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006) regarding notice requirements.  Based on a review of 
this decision, the Board finds no basis to remand this case 
to the RO for additional development.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant this claim.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard, supra.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board is also satisfied as to compliance with its 
instructions from the December 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The actions requested by the 
Board were fully performed. 

ORDER

Service connection for a left ankle disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


